DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 8/21/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 10/28/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12 and 14-22 is/are rejected under 35 U.S.C. 102a1 as being anticiapted by Kunz et al. (U.S. Patent Application Publication 2016/0144980).

In regards to claim 1, Kunz et al (henceforth referred to as Kunz) disclose an apparatus to recover an unmanned aerial vehicle (UAV), the apparatus comprising:
a support rail to support a cable.  Kunz teaches a UAV capture device including a rail (item 150 of figure 2a);
a pivot arm to rotate about a pivot.  The device of Kunz include multiple “arms” that include pivoting to absorb energy during capture (see par. 33), 
wherein the cable is suspended between the support rail and the pivot arm.  The cable (item 230, “capture line”) is along the pivot arms and up to the support rail, 
and wherein the pivot arm is rotated to a first orientation when the UAV contacts the cable and rotated to a second orientation when the UAV is brought to a stop.  Kunz teaches that the pivot arms are rotated when the UAV contacts the capture cable from a first to a second orientation; and
at least one of a friction device or a damper operatively coupled to the cable to resist motion of the cable during rotation of the pivot arm from the first orientation to the second orientation.  Kunz teaches a friction device (item 235) that is couple to the capture line.

In regards to claim 2, Kunz discloses a track guide coupled to the support rail, wherein the track guide is to guide a track carriage that suspends the cable from the support rail.  The Kunz device includes a track, carriage and guiding component.

In regards to claim 3, Kunz discloses that the track carriage is moved to an initial position to cause the cable to be substantially vertical when the pivot arm is rotated to the first orientation.  Note that at one position of the pivot arm, the capture line is substantially vertical and the carriage is at a first position (see figure 2a).

In regards to claim 4, Kunz discloses that the at least one of the friction device or the damper includes a friction spool.  As described in par. 30 of Kunz, the energy absorber (item 235) can be a device consistent with that claimed (i.e. reel outfitted with break).

In regards to claim 6, Kunz discloses that the at least one of the friction device or the damper includes a spring.  Kunz teaches that the energy absorber may include a spring (par. 30).

In regards to claim 8, Kunz discloses a mount to mount the support rail and the pivot arm to a vehicle or a ship.  Kunz teaches mounting the device to a ship (item 290).

In regards to claim 9, Kunz discloses a mount to mount the support rail and the pivot arm to a platform.  Kunz teaches mounting the device to a ship (item 290) or other platform.

In regards to claim 10, Kunz discloses an aircraft recovery device comprising: 

a pivot arm to rotate about a pivot.  The device of Kunz include multiple “arms” that include pivoting to absorb energy during capture (see par. 33); 
a cable suspended between the track carriage and the pivot arm (item 230); 
and at least one of a friction device or a damper operatively coupled to the cabl.  Kunz teaches a friction device (item 235) that is couple to the capture line, 
the at least one of the friction device or the damper to resist motion of the cable when an aircraft contacts the cable and rotates the pivot arm during recovery of the aircraft.

In regards to claim 11, Kunz discloses that the pivot arm includes a pulley to suspend the cable proximate a distal end of the pivot arm.  Kunz teaches multiple pulleys to guide cable (items 233).

In regards to claim 12, Kunz discloses that the at least one of the friction device or the damper includes a friction spool.  As described in par. 30 of Kunz, the energy absorber (item 235) can be a device consistent with that claimed (i.e. reel outfitted with break).

In regards to claim 14, Kunz discloses that the at least one of the friction device or the damper includes a spring.  Kunz teaches that the energy absorber may include a spring (par. 30).

In regards to claim 15, Kunz disclose a mount to mount the aircraft recovery device to a vehicle.  Kunz teaches mounting the device to a ship or truck.

In regards to claim 16, Kunz discloses that the cable is to move to a substantially horizontal orientation to ground as the pivot arm rotates.  In Kunz, a portion of the capture cable is substantially horizontal with respect to the ground as portions of the device pivot (see figures).

In regards to claim 17, Kunz discloses a method comprising:
moving an unmanned aerial vehicle (UAV) toward a cable suspended between a support rail and a pivot arm that rotates about a pivot.  Figures 2a, 2b, 2c and 2d depict a UAV moving towards a capture device with a rail with a cable and pivoting arm; and
causing the pivot arm to rotate about the pivot when the UAV contacts the cable.  As illustrated, portions of the capture device pivot when the UAV contacts a cable, wherein the cable is operatively coupled to at least one of a friction device or a damper that resists motion of the cable as the pivot arm rotates.  A energy absorber (item 235) functions as claimed.

In regards to claim 18, Kunz discloses suspending the UAV, via the cable, once the UAV has been brought to a stop.  As shown, a UAV may be suspended from the capture device when the UAV stops motion.

In regards to claim 20, Kunz discloses guiding movement of a track carriage via a guide track, wherein the track carriage suspends the cable from the support rail.  Kunz teaches a carriage moving along a guide track suspending a cable.

In regards to claim 21, Kunz discloses moving the track carriage to an initial position before the UAV contacts the cable, wherein the initial position corresponds to the cable hanging vertically.  Kunz teaches the claimed step.

In regards to claim 22, Kunz discloses folding the support rail and the pivot arm toward a support base. The device of Kunz is taught to fold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (U.S. Patent Application Publication 2016/0144980).

In regards to claims 5, 7 and 13, Kunz shows the friction spool disposed on the upright portion (item 211a), but fails to disclose that the friction spool is disposed on the pivot arm, or positioned proximate a distal end of the pivot arm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the friction device (energy absorber) of Kunz on different components of the capture device including on the pivoting arm as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (U.S. Patent Application Publication 2016/0144980) in view Dennis et al (U.S. Patent Application Publication 2019/0337640).

In regards to claim 19, Kunz fails to explicitly disclose moving a recovery vehicle supporting the pivot arm and the support rail to a recovery area to receive the UAV.  However, Dennis et al (henceforth referred to as Dennis) teaches mounting and moving of a UAV capture device in/on a truck (see figure 4a) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a “recovery vehicle” like a truck as taught by Dennis for the device of Kunz, for mobility.

Summary/Conclusion
Claims 1-22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641